Citation Nr: 1644369	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 60 percent from May 2, 2011, for diabetic nephropathy with hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a disability rating of 60 percent for the Veteran's diabetic nephropathy with hypertension, effective May 2, 2011.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge in Washington, D.C. in August 2014.  The evidentiary record contains a letter sent to the Veteran's address of record in July 2014, noting the date, place, and time of the hearing.  The Veteran did not report for the August 2014 hearing before the Board.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The claims of entitlement to service connection for a left knee disability, entitlement to service connection for a right knee disability, and entitlement to increased disability ratings for diabetic nephropathy with hypertension were remanded by the Board in September 2014 for further development.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he can no longer work because he cannot pass the required physical examination due to his hypertension.  See, e.g., January 2015 VA examination report.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Left and Right Knees

In the September 2014 remand, the Board found the May 2010 VA examiner's opinion regarding the etiology of the Veteran's left and right knee disabilities failed to take into account the Veteran's statements related to his knee pain and when it began.  Accordingly, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the nature and etiology his bilateral knee disabilities.  

In January 2015, the Veteran was afforded a new VA examination.  The VA examiner stated the Veteran recalled being seen for his knees during his Vietnam service, but that the Veteran did not recall any specific knee trauma during service or after his discharge from service, and the Veteran could not recall any other details.  The January 2015 VA examiner noted a November 1969 service treatment record in which the Veteran complained of bilateral knee symptoms after kneeling for 45 minutes to an hour while on guard duty, possibly multiple times, and related that he had been told by a civilian physician he might be developing arthritis.  The January 2015 VA examiner opined that it is less likely than not that the Veteran's knee disabilities were related to his active duty service, because the November 1969 service treatment record was not related to an injury, there was no reason to believe kneeling for 45 to 60 minutes could cause any type of chronic condition, and that if the Veteran had incurred a severe knee condition during service, more likely than not he would have been seeking medical care in 1971 and 1972, which was not the case.

However, the Board finds the January 2015 VA examiner also failed to take into account the Veteran's previous statements of record regarding his knee pain and when it began.  The Veteran has contended that his knee symptoms began during his active duty service and continued following service, but that he self-treated the symptoms until he was financially able to seek treatment.  See, e.g., September 2012 representative statement; May 2010 VA examination report.  Accordingly, the Board again finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ should obtain an addendum opinion from the January 2015 VA examiner to determine the nature and etiology of the Veteran's left and right knee disabilities, to include consideration of the Veteran's lay statements.

Diabetic Nephropathy with Hypertension

First, the Board finds the evidence of record indicates there are outstanding VA treatment records.  Treatment records from the West Texas VA Healthcare System (HCS) indicate the Veteran was seen by the urology department at the Amarillo VA Medical Center (VAMC) in either December 2010 or January 2011 regarding an abnormal CT scan and possible renal masses.  See, e.g., January 2011 West Texas HCS notification of outside consultation; December 2010 West Texas HCS physician note and addendum.  Treatment records from the Amarillo VAMC currently associated with the evidentiary record are dated from February 2013 to August 2014.  On remand, the AOJ should obtain all outstanding treatment records from the Amarillo VAMC.  On remand, the AOJ should also obtain any updated VA treatment records from all VA facilities.

The August 2010 rating decision granted entitlement to service connection for diabetic nephropathy with hypertension as secondary to diabetes mellitus, type II, effective February 19, 2010.  The medical evidence of record indicates that in May 2011, the Veteran underwent a right partial nephrectomy due to renal cell carcinoma.  See May 2011 VA pathology report; May 2011 New Mexico HCS operative report.  Upon VA examination in July 2011, the VA examiner reported the Veteran had a history of malignant renal cell carcinoma related to his diabetes.  However, later in the examination report, the VA examiner stated it was "controversial" whether diabetes mellitus is a risk factor for renal cell carcinoma.  Although the January 2015 VA examiner noted the history of a neoplasm of the kidney, the examiner opined as to a relationship between the Veteran's diabetes mellitus, hypertension, and chronic kidney disease, and did not specifically discuss any relationship to the renal cell carcinoma.

Because the totality of the medical evidence of record indicates there may be a relationship between the Veteran's service-connected diabetes mellitus and/or the service-connected diabetic nephropathy with hypertension and the Veteran's renal cell carcinoma, and because the medical evidence of record indicates the symptoms and treatment of these conditions during the appeal period may overlap and/or affect the functioning of the kidneys in relation to the service-connected diabetic nephropathy with hypertension, a new VA examination is necessary.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of the service-connected diabetic nephropathy with hypertension, to include any relationship between the diabetic nephropathy with hypertension and the renal cell carcinoma.

TDIU

The Board finds the Veteran's claim for TDIU is inextricably intertwined with the remanded claims for service connection and for increased disability ratings, as upon VA examination in January 2015 the Veteran indicated that he could no longer work due to his hypertension, and the VA examiner indicated the Veteran's knee disabilities would cause functional impairment.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding TDIU.  The AOJ should complete all required development actions with respect to the issue of entitlement to TDIU.

2. The AOJ should obtain any outstanding VA treatment records, to include any VA treatment records from the Amarillo VAMC dated prior to February 2013, to include a urology consultation in December 2010 or January 2011, and updated treatment records from the Amarillo VAMC dated from August 2014 to the present.  The AOJ should obtain updated treatment records from the New Mexico HCS, dated from September 2014 to the present, and from the West Texas HCS dated from February 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the January 2015 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's left and right knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  

After reviewing the evidentiary record, the examiner is asked to offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity all left and right knee disabilities which are currently manifested, or which have been manifested at any time since February 2010.

b) For each left and right knee disability, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service (January 1968 to October 1970).

The examiner should specifically address the November 1969 service treatment record in which the Veteran complained of knee symptoms after guard duty.  

The examiner should also specifically address the Veteran's contentions that he has experienced knee symptoms continually since his active duty service, but that he self-treated those symptoms until he could afford to seek medical treatment.

c) The examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee disability was caused by the Veteran's left knee disability.

The examiner should address the Veteran's contentions that following his left knee surgery he put more weight on his right knee.

d) The examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee disability was aggravated by the Veteran's left knee disability.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected diabetic nephropathy with hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner is asked to respond to the following inquiries:

a) The examiner should specifically report findings with respect to the Veteran's blood pressure readings, BUN level, and creatinine level.  The examiner should also indicate whether such disability results in generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or requiring dialysis, or precluding more than sedentary activity due to persistent edema and albuminuria, or markedly decreased function of the kidney or other organ systems, especially cardiovascular.

b) The examiner is asked to clarify, to the extent possible, whether the Veteran's renal cell carcinoma, status post right partial nephrectomy, was caused or aggravated by his service-connected diabetes mellitus, type II, and/or his diabetic nephropathy with hypertension, alone or in combination.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner is asked to address the July 2011 VA examination report which stated the Veteran had a history of malignant renal cell carcinoma related to his diabetes.  

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

